DETAILED ACTION
This office action is a response to the application filed 30 April 2020, as a continuation to several applications the earliest of which is 10/591,712 filed 6 September 2006 now patent 7,873,000 and claiming foreign benefit of JP 2004-065625 filed 9 March 2004, wherein claims 1-14 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed as JP 2004-065625 on 9 March 2004. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,028,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is substantially the same except the instant application no longer .
Current Application 16863075
Patent no. 10,028,262
A radio communication terminal apparatus comprising:
processing circuitry configured to duplicate a transmission packet to generate duplicated transmission packets and to assign the duplicated transmission packets to a subcarrier resource for a random access channel; and
a transmitter configured to transmit the duplicated transmission packets using the subcarrier resource for the random access channel.
A terminal apparatus comprising:
processing circuitry configured to generate duplicate a transmission packets and assign each of the duplicate transmission packets to a respective time slot and to one or more frequency carriers for a random access channel, wherein each respective time slot corresponds to a minimum size time slot that can be assigned to the terminal apparatus, and a transmitter configured to transmit the duplicate transmission packets together on the one or more frequency carriers in multiple assigned time slots over the random access channel.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newberg et al. (US 2002/0141435 A1), hereafter referred Newberg, in view of Moon et al. (US 7,016,322 B1), hereafter referred Moon.

Regarding claim 1, Newberg teaches a radio communication terminal apparatus comprising:
processing circuitry configured to assign the duplicated transmission packets to a subcarrier resource for a random access channel (Newberg, Fig. 12-13, [0054]-[0055]; the communication units may transmit identical transmission in multiple subslots where the subslots are divided in frequency); and
(Newberg, Fig. 13, [0058]; after selection of the one or more subslots, the communication unit transmits information in the selected one or more subslots where the transmission are done by sending identical information in the one or more selected subslots).
Newberg does not expressly teach to duplicate a transmission packet to generate duplicated transmission packets.
However, Moon teaches to duplicate a transmission packet to generate duplicated transmission packets (Moon, Column 8, lines 45-60; generate multiple copies of outbound packets).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Newberg to include the above recited limitations as taught by Moon in order to ensure each transceiver receives copies of each outbound packet (Moon, Column 8, lines 45-60).

Regarding claim 8, Newberg teaches a random access method comprising:
assigning the duplicated transmission packets to a subcarrier resource in a random access channel (Newberg, Fig. 12-13, [0054]-[0055]; the communication units may transmit identical transmission in multiple subslots where the subslots are divided in frequency); and
transmitting the duplicated transmission packets using the subcarrier resource for the random access channel (Newberg, Fig. 13, [0058]; after selection of the one or more subslots, the communication unit transmits information in the selected one or more subslots where the transmission are done by sending identical information in the one or more selected subslots).
Newberg does not expressly teach duplicating a transmission packet to generate duplicated transmission packets.
However, Moon teaches duplicating a transmission packet to generate duplicated transmission packets (Moon, Column 8, lines 45-60; generate multiple copies of outbound packets).
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the invention of Newberg to include the above recited limitations as taught by Moon in order to ensure each transceiver receives copies of each outbound packet (Moon, Column 8, lines 45-60).

Regarding claims 3 and 10, Newberg in view of Moon teaches the radio communication terminal apparatus according to claim 1 and the random access method according to claim 8 above.  Further, Newberg teaches wherein the duplicated transmission packets include two or more duplicated transmission packets (Newberg, [0061]; the random access transmissions is transmitted in the plurality of subslots by transmitting multiple copies of the transmissions in the plurality of subslots).

Regarding claims 4 and 11, Newberg in view of Moon teaches the radio communication terminal apparatus according to claim 1 and the random access method according to claim 8 above.  Further, Newberg teaches wherein the processing circuitry (Newberg, Fig. 9-10, [0053]; the random access TDMA time slots have guardbands between subslots that are adjacent in time).

Regarding claims 5 and 12, Newberg in view of Moon teaches the radio communication terminal apparatus according to claim 1 and the random access method according to claim 8 above.  Further, Newberg teaches wherein the subcarrier resource includes one or both of a timing or a spreading code in addition to a transmission frequency (Newberg, [0052]-[0054]; TDMA time slot dividing the bandwidth frequencies with the subslots).

Regarding claims 6 and 13, Newberg in view of Moon teaches the radio communication terminal apparatus according to claim 1 and the random access method according to claim 8 above.  Further, Newberg teaches wherein the processing circuitry is configured to assign the duplicated transmission packets on at least two resources which are on the same subcarrier for the random access channel (Newberg, [0054]; the subslots are divided in frequency).

Regarding claims 7 and 14, Newberg in view of Moon teaches the radio communication terminal apparatus according to claim 1 and the random access method according to claim 8 above.  Further, Newberg teaches wherein the transmitter is configured to transmit the duplicated transmission packets using the subcarrier resource (Newberg, [0058]; the communication unit transmits the identical information in the one or more selected subslots to increase probability of the information reaching a receiver without collision).

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newberg in view of Moon as applied to claims 1 and 8 above, and further in view of Zhuang et al. (US 2003/0123381 A1), hereafter referred Zhuang.

Regarding claims 2 and 9, Newberg in view of Moon teaches the radio communication terminal apparatus according to claim 1 and the random access method according to claim 8 above.  While Newberg teaches using an antenna for transmission (Newberg, [0034]; the signal is applied to an antenna for transmission), Newberg in view of Moon does not expressly teach wherein the processing circuitry is configured to assign the duplicated transmission packets to at least one of a plurality of antennas for transmission over the subcarrier resource in the random access channel.
However, Zhuang teaches wherein the processing circuitry is configured to assign the duplicated transmission packets to at least one of a plurality of antennas for transmission over the subcarrier resource in the random access channel (Zhuang, [0019]; when configured with multiple antennas, the information to be transmitted can be interleaved over the antennas on a subcarrier).
(Zhuang, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416